Case 7:18-cv-05066-VB-DCF Document 49 Filed 01/21/20 Page 1 of 2

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 424 St. Suite 4510
New York, New York 10165

Telephone: (212) 317-1200
Facsimile: (212) 317-1620

January 21, 2020

VIA ECF
Hon. Vincent L Briccetti

United States District Court, Southern District of New York

 
 

The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse y ~ a es /

300 Quarropas St.
White Plains, NY 10601-4150

 

Re: Herrera Isidoro, et al. vy. La Fonda Restaurant,and Tapas Bar Inc., et al.

18-cy-5066 (VB)

Dear Judge Briccetti:

 

 

We represent Plaintiff Raque
We hereby request an informal conf]
Your Honor’s Individual Practice
defendants Jorge Ayala and Denj
interrogatories served by Plaintiff, a

Plaintiff served interrogatoy
defendants on or about November
Exhibit A. To date, Defendants havg

This is the case even though the Cou

 

Pursuant to the Court's January 6, 2020 Order (Doc. #46),
defendants' deadline to respond to the letter motion is January
31, 2020, at which time the Court will decide how to proceed.

Plaintiff's counsel is reminded of its obligation to serve all
papers on opposing parties. Because here, defendants are

|pro se, defendants do not receive notifications through the

Court's Electronic Case Filing system and accordingly,
plaintiffs counsel must file proof of service on the docket.

The Clerk is instructed to mail a copy of this Order and the
underlying letter motion with Exhibit A (Docs. ##49, 49-1) to
pro se defendants Jorge Ayala and bonisse Ayala Garcia at

their addresses |i on the docket and terminate Doc. #49.
ie

Vincent L. Briccetti, U.S.D.J., Date

 

requests and interrogatories shall be

responded to by November 26, 2019 and all discovery shall

be completed by December 31, 2019. (Dkt. No. 41) The undersigned had reminded Defendants

of their obligation to respond to the outstanding discovery several times by email and telephone in

December. On a telephone call on or about December 23, 2019 with James Gonzalez, a business

Certified as a minority-owned business in the State of New York

 
Case 7:18-cv-05066-VB-DCF Document 49 Filed 01/21/20 Page 2 of 2

partner of Defendants and the (non-attomey) individual who has taken a proactive role in assisting
Defendants, the undersigned was told that production would be forthcoming. However, no written
responses were provided. Defendants did produce a single document: a purported report of the
dates and time of credit card transactions at a cash register. Because Defendants did not respond
in writing, Plaintiff does not know if there are other documents responsive to Plaintiff's requests
which have not been produced,

Plaintiff respectfully requests that the Court compel the Defendants to respond to the
interrogatories and documents requests in writing and produce any responsive documents, upon
penalty of other sanctions provided for by Rule 37 of the Federal Rules of Civil Procedure,
including preclusion of evidence and testimony and striking of Defendants’ answer if they fail to
comply with the court’s order. Plaintiff also requests pursuant to Rule 37 that Defendants pay
Plaintiff's attorneys’ fees for the making of this motion.

The parties met and conferred by telephone and in person at the January 6, 2020 Court

conference.

Respectfully Submitted,

/s/Joshua_ §. Androphy
Joshua S. Androphy
